DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In view of the Applicant’s amendments, the rejections of claims 21 and 22 under 35 USC 112(b) are withdrawn.  New rejections are presented below.
Claims 1-6, 8, 10-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what is meant by the language “the second inlet is configured such that an emulsion is formed between the continuous phase and dispersed phase in the mixing chamber.”  The second inlet is item 52 in figure 3, which is relatively far removed from the mixing chamber.  It’s not clear how that portion of the apparatus performs the function of forming an emulsion in the mixing chamber.  Although the features of an apparatus may be recited structurally or functionally, it has to be clear how those features perform the recited functions, and, in this case, that is not clear.
The Applicant’s remarks provide further confusion by citing paragraph 0042 as “another way of configuring the second inlet” (remarks, page 8).  The cited paragraph describes the continuous phase nozzle (item 66 in figure 3) and states that its diameter is set to obtain a certain flow velocity which allows for instantaneous forming of emulsions.  The continuous phase nozzle and the second inlet are completely different structures, and so it is not clear how paragraph 0042 applies to the configuration of the second inlet in claims 1 and 23.  Additionally, if claim 1 represents one possible configuration of the second inlet and claim 23 represents a different possible configuration, then claim 23 does not require all of the limitations of claim 1 despite depending from it.  Based on the claims, it appears that claim 1 recites the configuration of the second inlet to form an emulsion functionally and claim 23 further narrows the second inlet by reciting that configuration structurally.  In examination of the claims on the merits, the Examiner has interpreted claims 1 and 23 in this way.  The Examiner 
The remaining claims are rejected because they either depend from claim 1 or otherwise require all the limitations of claim 1.  Claim 23 is not rejected because, as is consistent with the Examiner’s interpretation described above, it clarifies the configuration of the second inlet recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriera Campos (US PGPub 2008/0267006, hereinafter Campos) in view of Ciuti et al. (US 4026817, hereinafter Ciuti), Lott (US PGPub 2005/0058020, hereinafter Lott) and Mazzei (US 5863128, hereinafter Mazzei).
Regarding claim 1, Campos discloses a system for emulsifying a dispersed phase in a continuous phase (apparatus of Campos is for mixing fluids, and thus would be capable of this intended use) comprising:
a venturi apparatus (figure 2) comprising:
a first inlet (figure 2, inlet 5) for introducing a continuous phase stream in a downstream direction through the venturi apparatus,
a channel (within tube 1) for receiving the continuous phase stream that has a smaller diameter than the first inlet (see figure 2),
a continuous phase nozzle (downstream end of tube 1) positioned downstream of the channel for receiving the continuous phase stream,
a conical mixing chamber (conical section of decompressor 2) that tapers in diameter wherein the widest diameter is where the continuous phase nozzle meets the mixing chamber (where tube 1 meets decompressor 2) to a narrower diameter where the mixing chamber meets a mixed phase nozzle (narrower downstream portion of decompressor 2 in figure 2) and wherein the mixing chamber is positioned downstream of the continuous phase nozzle (as seen in figure 2); and
a second inlet (inlet 6) for introducing a dispersed phase to the venturi apparatus and mixing chamber; wherein a mixture is formed between the continuous phase and dispersed phase in the mixing chamber and the emulsion fed to the mixed phase nozzle 
Campos is silent to the channel terminating in a conical section on the downstream side of the channel and a discharge diffuser.  Ciuti teaches a system for preparing water/oil emulsions (title; figure 1) having a venturi and a first inlet (at element 6), a channel having a smaller diameter than the first inlet (at item 3), the channel terminating in a conical section on the downstream side of the channel (at nozzle 13), and a discharge diffuser downstream of a mixing chamber (widening portion downstream of throat 16).  It is noted that the nozzle opening at the end of nozzle 13 in Ciuti is positioned downstream of the conical section within nozzle 13.  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the apparatus of Campos with the smaller diameter channel and conical section of Ciuti for the purpose of controlling the speed and pressure of the fluid through the device, as is known to do using changes in diameter of a conduit.  It would have further been obvious to have provided Campos with the discharge diffuser of Ciuti for the purpose of controlling the speed and pressure of the fluid through the device, as is known to do using changes in diameter of a conduit.
Campos is silent to the ratio of the diameter of the mixed phase nozzle to the diameter of the continuous phase nozzle being greater than 1:1 and less than 4:1.  Lott teaches a venturi apparatus (Title) having a continuous phase nozzle (figure 4, inner nozzle 52 having diameter D1) and a mixed phase nozzle (figure 4, throat 62 having diameter D2) wherein the ratio of the diameter of the mixed phase nozzle to the diameter of the continuous phase nozzle being greater than 1:1 and less than 4:1 In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
With regard to the recitation that the second inlet is configured such that an emulsion is formed in the mixing chamber, Campos is silent to the forming of an emulsion within the mixing chamber.  However, Mazzei teaches a mixing system having a first inlet (figure 1, portion 33) and a second inlet (conduit 46) that tapers to a conical distal end (see figure 1) that directs material to tubing (port 45 and associated structure) that leads to the mixing chamber (see in figure 4).  Based on instant claim 23, it is the Examiner’s position that this configuration of the second inlet would form an emulsion as required by the claim.  To one of ordinary skill in the art at the time of invention, it would have been obvious to have incorporated the tapering second inlet of Mazzei into the combination of Campos, Ciuti, and Lott because the simple substitution of one known port for another would provide only the predictable result of introducing material KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 4, the pressure (claim 2) and velocity (claim 4) at which the continuous phase is delivered is a method of operation of the apparatus that does not affect its structure.  As held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), “the manner or method in which such machine is utilized is not germane to the issue of patentability of the machine itself.”  Nevertheless, the combination proposed in the rejection of claim 1 contains all the necessary structure to perform the functions stated in claims 2 and 4 of the present application, and thus meets the claims.  See MPEP 2115.
Regarding claims 5 and 6, a recitation with respect to the material intended to be worked upon by the apparatus (the aqueous solution of claim 5, inverse emulsion of claim 6, and paper sizing compounds of claim 7) does not impose any structural limitations upon the claimed apparatus.  See Ex parte Masham, 2 USPQ 2d 1647, 1648 (Bd. App. 1987); In re Rishoi, 197 F.2d 342, 344, 94 USPQ 71, 72 (CCPA 1952).
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claim.”  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims."  See In re Young, 75 F.2d 996, 997, 25 USPQ 69, 70 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Accordingly, the recitation of the makeup of particular fluids to be worked on by the apparatus is not germane to the patentability of the apparatus itself.  The apparatus 
Regarding claim 19, Ciuti teaches the formation of an emulsion having a very small particle size (column 1, lines 24-26; column 4, lines 41-45), but does not explicitly disclose the median particle size of the resulting emulsion droplet being less than about 2 microns.  However, given the structural similarities between the device of claim 1 and that of the combination of Campos, Ciuti, Lott, and Mazzei proposed above, it stands to reason that the device of the combination would be fully capable of providing droplets having the recited mean particle size.  Additionally, it can be seen in the figures of the prior art and the instant application that the devices have similar structure, further indicating that the devices of the prior art are fully capable of performing this function.  Because the Examiner has reason to believe that the cited prior art teaches the functional limitation (the structural similarity between the claimed device and that of the prior art), the burden shifts to the Applicant to disprove the Examiner's position.  Finally, it is well-settled that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) and MPEP 2114.  Because the cited prior art discloses all of the structural features of claim 19, the apparatus claim does not structurally distinguish itself from the prior art.
Regarding claim 21, Campos is silent to the apparatus being formed of two machines parts as recited.  Ciuti teaches a Venturi apparatus formed of two parts, 
Regarding claim 22, Campos and Cuiti are silent to the parts being threadably connected.  Lott teaches an apparatus in which separate parts are threadably connected (figure 3, threads 46).  To one of ordinary skill in the art, it would have been obvious to have connected parts in the combination of Campos and Ciuti using threads, as in Lott, for the purpose of proving a secure connection between parts.  Further, threaded connections are known in the art, as evidenced by Lott, and would provide only the predictable result of attaching parts to one another.
Regarding claim 23, Campos discloses the second inlet being a suction inlet (paragraph 0015), but is silent to the inlet tapering to a conical distal end as recited.  Mazzei teaches a mixing system having a first inlet (figure 1, portion 33) and a second inlet (conduit 46) that tapers to a conical distal end (see figure 1) that directs material to tubing (port 45 and associated structure) that leads to the mixing chamber (see in figure KSR International Co. v. Teleflex Inc. (KSR), supra.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriera Campos (US PGPub 2008/0267006, hereinafter Campos) in view of Ciuti et al. (US 4026817, hereinafter Ciuti), Lott (US PGPub 2005/0058020, hereinafter Lott) and Mazzei (US 5863128, hereinafter Mazzei), as applied to claim 1 above, and further in view of Von Berg (US 5403522) (hereinafter Von Berg).
Regarding claim 3, Campos in view of Ciuti and Lott is silent to a pump that feeds the continuous phase into the venturi apparatus, although Lott teaches a pump attached to the dispersed phase inlet.  Von Berg teaches a pump that feeds the continuous phase into the venturi apparatus (Von Berg: figure 2, reference item 12).  Given the use of a pump to feed a fluid in both Lott and Von Berg, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided a pump with the apparatus as recited in the claim and as in Von Berg for the purpose of providing fluid under pressure to the apparatus.
Claims 8, 10-13, 15, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciuti et al. (US 4026817) (hereinafter Ciuti) in view of Dilts et al. (US PGPub 2003/0205167) (hereinafter Dilts), Lott (US PGPub 2005/0058020) (hereinafter Lott), Best (US 1540592) (hereinafter Best), Moriera Campos (US PGPub 2008/0267006, hereinafter Campos), and Mazzei (US 5863128, hereinafter Mazzei).
Regarding claims 8 and 10, Ciuti discloses a method for producing an emulsion that comprises:
introducing a continuous phase comprising water (column 2, line 8, “introducing water into a duct”) into the first inlet of the venturi apparatus (column 2, lines 39-40, “a duct inside which a Venturi is present”) of the system of claim 1 (rendered obvious by Campos, Ciuti, Lott, and Mazzei, see rejection of claim 1 above); and
introducing a dispersed phase through a second (inlet 2) of the venturi apparatus to form an emulsion of the dispersed phase and the continuous phase in the mixing chamber (column 4, lines 9-12, “oil drawn through inlet 2 and connection 17 enters the annular chamber 14 and the converging zone of the Venturi, contacting the water in throat 16”);
Ciuti does not explicitly disclose that the method is intended for emulsifying a sizing agent for use in treating paper or paperboard, and is silent to the dispersed phase containing at least one sizing agent.  Dilts teaches the use of a venturi apparatus for emulsifying a sizing agent contained in a dispersed phase in a continuous phase containing water for use in treating paper (Dilts: abstract, “at least one sizing agent is emulsified in water”; Dilts: paragraph 0081, “useful commercial emulsification equipment includes…venturi emulsifiers. Preferably, the emulsion has an aqueous continuous phase”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have used the method of Ciuti for emulsifying a sizing agent for use in treating paper or paperboard because such a purpose is explicitly contemplated by 
Ciuti is silent to a specific pressure (claim 8) or flow rate (claim 10) at which the continuous phase is introduced.  However, Best teaches “the pressure and temperature of the water being automatically controlled, the result is that a very uniform emulsion or mixture is secured” (Best: page 2, lines 17-21).  Ciuti teaches that the pressure and velocity of the continuous phase should be controlled and that they affect the oil introduction and therefore the emulsion (column 3, lines 40-42; column 4, lines 5-6 and 48-50).  Based on these teachings, the parameters having to do with the introduction of the continuous phase effect the final emulsion.  Thus, it would be obvious to one of ordinary skill in the art at the time of invention to optimize these parameters to improve uniformity of the emulsion and its properties.  See MPEP 2144.05.  Further, the examiner has found that the specification contains no disclosure of any unexpected results arising from the recited pressure or velocity of the continuous phase, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).  In addition, the claimed ranges of these parameters are not even the preferred ranges defined in the specification, further indicating that the claimed ranges are not critical.  
With respect to the limitations of pressure (claim 8) and velocity (claim 10), it would have been obvious to one of ordinary skill in the art at the time of invention to 
Regarding claim 11, Ciuti discloses a continuous phase comprising water (column 2, line 8, “introducing water into a duct”).
Regarding claim 12, Ciuti is silent to a dispersed phase comprising cellulose paper sizing compounds.  Dilts teaches a dispersed phase comprising cellulose paper sizing compounds (Dilts: abstract, “at least one sizing agent selected from ASA, AKD, and rosin”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the method of Ciuti with the paper sizing compounds for the purpose of producing the desired emulsified sizing agent.
Regarding claim 13, Ciuti is silent to a dispersed phase comprising one or more surfactants in an amount from 0.1% to 5% by weight.  Dilts teaches a dispersed phase comprising one or more surfactants in an amount from 0.1% to 5% by weight (Dilts: paragraph 0073, “preferably, the quantity of surfactant present in a sizing composition is from about 0.1% to about 5% by weight”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the method of Ciuti with the surfactants in the amounts recited in Dilts for the purpose of producing an emulsion with the desired median particle size (Dilts: paragraph 0073).
Regarding claim 15, Ciuti discloses an emulsion wherein the concentration of dispersed phase in continuous phase is from 2% to 50% by weight.  In an emulsion, it would be inherent that the continuous phase makes up at least 50% of the emulsion by weight, and thus it would be obvious to one of ordinary skill in the art that the concentration of the dispersed phase in an emulsion would be 50% or less.  
Regarding claim 16, Ciuti is silent to post-diluting the emulsion and adding the post-diluted emulsion to a wet end.  Dilts teaches post-diluting the emulsion and adding the post-diluted emulsion to a wet end (Dilts: paragraph 0086, "an initial sizing emulsion of the present invention can simply be added to the wet end of a paper making machine…with or without further dilution”).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the method of Ciuti with the dilution and wet end of Dilts for the purpose of producing paper products (Dilts: paragraph 0086).
Regarding claim 20, Ciuti is silent to producing an emulsion having a mean particle size of below 2 micron.  Dilts teaches a particle size in the emulsion of less than 2 microns (Dilts: paragraph 0012, "preferably, the emulsion has a median emulsion particle size of about 5 μm or less, and, more preferably, about 3 μm or less").  The examiner is interpreting “about 3 μm or less” in the prior art to read on “less than 2 microns” in the current claims.  It would have been obvious to one of ordinary skill in the art at the time of invention to set the median particle size at less than 2 microns because, based on Dilts, smaller particle sizes are preferable (Dilts: paragraph 0012, quoted above).
Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciuti et al. (US 4026817) (hereinafter Ciuti) in view of Lott (US PGPub 2005/0058020) (hereinafter Lott), Best (US 1540592) (hereinafter Best), Hicks et al. (US 5989446) (hereinafter Hicks), Moriera Campos (US PGPub 2008/0267006, hereinafter Campos), and Mazzei (US 5863128, hereinafter Mazzei)
Regarding claim 17, Ciuti discloses a method for producing an emulsion that comprises:
introducing a continuous phase containing water (column 2, line 8, “introducing water into a duct”) into the first inlet of the venturi apparatus (column 2, lines 39-40, “a duct inside which a Venturi is present”) of the system of claim 1 (rendered obvious by Campos, Ciuti, Lott, and Mazzei see rejection of claim 1 above); and
introducing a dispersed phase through through the second inlet (inlet 2) of the venturi apparatus (column 2, lines 39-40, “a duct inside which a Venturi is present”) of the system of claim 1 (rendered obvious by Campos, Ciuti, and Lott, see rejection of claim 1 above).
Ciuti does not explicitly disclose that the method is intended for reversing an inverse emulsion, and is silent to the dispersed phase containing at least one inverse emulsion.  Hicks teaches the use of a venturi (figure 1, eductor nozzle 16) to reverse an inverse emulsion (column 3, lines 13-20, the act of mixing an oil emulsion with water will reverse the emulsion).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have used the process of Ciuti to reverse an inverse emulsion by adding a dispersed phase containing at least one inverse emulsion, as in Hicks, because it allows for additives in the dispersed phase to be added in liquid form so it can be easily educted and mixed (Hicks: column 3, lines 17-20).
Ciuti is silent to a specific pressure at which the continuous phase is introduced.  However, Best teaches “the pressure and temperature of the water being automatically In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).  In addition, the claimed ranges of this parameter is not even the preferred range defined in the specification, further indicating that the claimed ranges are not critical.  
With respect to the limitations of pressure, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the method of the prior art with the values recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Regarding claim 18, Ciuti is silent to the addition of a retention aid to an inverse emulsion.  Dilts teaches the addition of a retention aid to an inverse emulsion (Dilts: 

Response to Arguments
Applicant’s arguments dated 02/11/2021 with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mazzei.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARC C HOWELL/Primary Examiner, Art Unit 1774